Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to a non-provisional application Number 17/263,857 filed on 01/27/2021. This application is a 35 USC §371 of International Application No. PCT/US2019/045353 filed on 08/06/2019, and claims benefit of provisional application No. 62/715,420 filed on 08/07/2018. A preliminary amendment filed with the application is entered. Claims 6-7, 14, and 20 have been amended. Claims 1-20 are pending.

Information Disclosure Statement
The information disclosure statement/s (IDS/s) submitted on 01/27/2021 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement/s is/are being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims do not fall within at least one of the four categories of patent eligible subject matter because the “machine readable storage medium” in each one of these claims is not limited to a non-transitory medium. A machine readable storage medium, under the broadest reasonable interpretation (BRI) will cover an ineligible signal per se unless defined otherwise in the application as filed. 
The specification provides the following descriptions related to “machine readable storage media”:
“the instructions are included on at least one computer readable medium or one non-transitory machine readable storage medium” (para. [0044]); 
“a machine-readable or computer-readable medium (e.g., a non-transitory machine-readable storage medium)” (para. [0069] and [00118]), and 
“the memory of processors 1010, the memory/storage devices 1020, the peripheral devices 1004, and the databases 1006 are examples of computer-readable and machine-readable media” (para. [00122].
However, the specification fails to provide a special definition that explicitly draws a distinction between machine readable storage media, defining it as hardware discs, and machine readable transmission media, defining it as signal per se. 
The examiner suggests amending the claims to recite “non-transitory machine-readable storage medium”.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vilaipornsawai et al. (US 20200015200 A1; hereinafter “Vilaipornsawai”).

Regarding claim 1, Vilaipornsawai discloses an apparatus of a user equipment (UE) operable for physical downlink shared channel (PDSCH) repetition communication, the apparatus comprising: one or more processors ([0099] Fig. 3A, Electronic device ED 110 (= a UE) with processing unit 300) configured to: 
decode, at the UE, information from a first transmission from a PDSCH and information from one or more repeated transmissions from the PDSCH ([0109] As agreed upon in R15, TS38.214 states that a UE can be configured with a list of up to M TCI-State configurations within the higher layer parameter PDSCH-Config to decode PDSCH according to a detected PDCCH with DCI intended for the UE and the given serving cell, where M depends on the UE capability.); 
decode, at the UE, a repetition parameter value; and determine, at the UE, whether a first transmission configuration indicator (TCI) state for the first transmission and one or more additional TCI states for the one or more repeated transmission are different based on the repetition parameter value ([0114] The number of TCI states may be less than, equal to, or greater than a number K, K being a total integer number of PDSCH repetitions. When a number of TCI states (N) (= a repetition parameter value) is equal to a number of PDSCH transmissions (K), the first TCI state, indicated by a first k bits of the TCI field, is associated with the first PDSCH transmission, the second TCI state, indicated by the next k bits of the TCI field, is associated with the first PDSCH repetition, and so on. The Nth TCI state corresponds to the Kth PDSCU repetition; [0115] When the number of TCI states (N) is less than the number of PDSCH transmissions (K), a pattern of the N TCI states can be repeated until the K repetitions have finished. If the number of K transmissions is evenly divisible by the N TCI states, an integer number of repetitions of the pattern results… the pattern can be signaled to the UE using RRC signaling.).; and 
a memory interface configured to store the repetition parameter value in a memory ([0099] Fig. 3A, Electronic device ED 110 (= a UE) with memory 308; [0115] the pattern can be signaled to the UE using RRC signaling. In some embodiments, the UE may be configured with a behavior or a rule that in conjunction with knowledge of the number of repetitions and the number of TCI states, the UE will use a set pattern based on the behavior; indicates that the configured number of TCI states (= the repetition parameter) are stored at the UE.).  

Regarding claim 2, Vilaipornsawai discloses the limitations of claim 1 as set forth, and Vilaipornsawai further discloses wherein the first TCI state and the one or more additional TCI states are configured via radio resource control (RRC) signaling ([0115] When the number of TCI states (N) is less than the number of PDSCH transmissions (K), a pattern of the N TCI states can be repeated until the K repetitions have finished. If the number of K transmissions is evenly divisible by the N TCI states, an integer number of repetitions of the pattern results… the pattern can be signaled to the UE using RRC signaling.).  

Regarding claim 3, Vilaipornsawai discloses the limitations of claim 1 as set forth, and Vilaipornsawai further discloses wherein the one or more processors are further configured to: identify, at the UE, the repetition parameter value, wherein the repetition parameter value indicates 1, 2, 3, or 4 different TCI states ([0114] The number of TCI states (= a repetition parameter value) may be less than, equal to, or greater than a number K, K being a total integer number of PDSCH repetitions; [0115] When the number of TCI states (N) is less than the number of PDSCH transmissions (K), a pattern of the N TCI states can be repeated until the K repetitions have finished; [0118] An example of modifying the tci-PresentInDCI parameter may include indicating in the DCI a number of configured TCI states in the form {n0, n1, n2, n4}, where n0, n1, n2, n4 indicate there are zero, one, two or four TCI states, respectively.).  

Regarding claim 4, Vilaipornsawai discloses the limitations of claim 1 as set forth, and Vilaipornsawai further discloses wherein the repetition parameter is a TCI codepoint configured via radio resource control (RRC) signaling ([0115] When the number of TCI states (N) is less than the number of PDSCH transmissions (K), a pattern of the N TCI states can be repeated until the K repetitions have finished. If the number of K transmissions is evenly divisible by the N TCI states, an integer number of repetitions of the pattern results… the pattern can be signaled to the UE using RRC signaling.).  

Regarding claim 5, Vilaipornsawai discloses the limitations of claim 1 as set forth, and Vilaipornsawai further discloses wherein the one or more processors are further configured to: activate, at the UE, a subset of TCI states via medium access control (MAC) signaling (TCI states can be activated, modified or deactivated using RRC signaling or MAC-CE, or both. The use of RRC signaling or MAC-CE enables the list of TCI states to be changed as necessary. If the list of TCI state changes frequently due to a change of signal beams or TRPs, e.g. from UE movement, it may be advantageous to use MAC-CE instead of RRC signaling because MAC-CE may be able to more quickly configure the UE.).  

Regarding claim 6, Vilaipornsawai discloses the limitations of claim 1 as set forth, and Vilaipornsawai further discloses wherein the one or more processors are further configured to: decode, at the UE, the repetition parameter value from downlink control information (DCI) ([0012] In some embodiments, receiving the first and second indication by dynamic signaling using DCI involves receiving a plurality of transmission configuration indications (TCIs), each TCI identifying a TCI state that indicates the QCL information for a respective PDSCH repetition; [0056] the TCI states (= a repetition parameter value) can be provided to the UE using dynamic signaling by downlink control information (DCI); [0109] As agreed upon in R15, TS38.214 states that a UE can be configured with a list of up to M TCI-State configurations within the higher layer parameter PDSCH-Config to decode PDSCH according to a detected PDCCH with DCI intended for the UE and the given serving cell, where M depends on the UE capability; [0118] When including the TCI states in the DCI, additional bits may be used in the DCI to accommodate the additional TCI state indications that are not present in existing DCI formats.).

Regarding claim 7, Vilaipornsawai discloses the limitations of claim 1 as set forth, and Vilaipornsawai further discloses wherein a difference between the first TCI state and the one or more additional TCI states indicates a difference between a first spatial direction associated with the first transmission and one or more additional spatial directions associated with the one or more repeated transmissions ([0056] a TCI state is configured with parameters that define the QCL information. With different QCL information in different TCI states, each TCI state can be associated with a different TRP or beam (or different spatial direction); thus, the different TCI states may correspond to different QCL information indicating different spatial direction).

Claims 8-14 are rejected following the same rationale as set forth in the rejection of claims 1-7, respectively. Claims 8-14 recite corresponding features to those in claims 1-7, respectively, from the perspective of a new radio node B (gNB). Vilaipornsawai further discloses an apparatus of a new radio node B (gNB) operable for physical downlink shared channel (PDSCH) repetition communication, the apparatus comprising: one or more processors and a memory configured to perform the recited functions ([0103] and Fig. 3B: the base station 170 (= gNB) with at least one processing unit 350, and at least one memory 358).

Claims 15-20 are rejected on the same grounds set forth in the rejection of claims 1-3 and 5-7, respectively. Claims 15-20 recite similar features as in claims 1-3 and 5-7, respectively, from the perspective of a [non-transitory] machine readable storage medium having instructions to perform the recited functions at a UE.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Qualcomm Inc. (3GPP TSG-RAN WG1 Meeting 92bis, Sanya, China 16th April – 20th April 2018; R1-1804787) – Repeated PDSCH transmissions with different TCI states.
ZTE (3GPP TSG RAN WG1 Meeting #93, Busan, Korea, May 21st – 25th, 2018, R1-1805828) – Dynamic configuration of TCI states for PDSCH.
Yi et al. (US 20160182208 A1) – Decoding repeated PDSCH transmissions.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAILENDRA KUMAR whose telephone number is (571)270-1606. The examiner can normally be reached IFP M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on 571-272-3179. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SHAILENDRA KUMAR/Primary Examiner, Art Unit 2471